Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/IB2018/058648, filed November 5, 2018, which claims benefit of foreign application IT102017000126612, filed November 7, 2017.  Claims 1-9 and 11 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted May 4, 2020 is acknowledged wherein claims 4-9 and 11 are amended and claim 10 is canceled.

Claim Interpretation
	Claim 1 defined R1, R2, and R3 as “a saturated C8-C16 aliphatic chain having a =O on C1 being free from –OH substituents on C3.” For the sake of this office action, the term “aliphatic chain” is interpreted as allowing for substituents to be attached to the carbon atoms of the chain.  In the absence of any definition in the art addressing the question as to whether further substitution of this chain is allowed, the chain is given its broadest reasonable interpretation consistent with the art, which is that it includes substituted aliphatic chains, except for those specifically excluded by the exclusionary proviso recited in the claim.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  These claims do not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim defines a synthetic method comprising a number of steps, including step 7), hydroxyl protection on C1.  However, previous step 3) already recites protection of C1 as a t-butyldisilyl ether, indicating that this position would already be protected at this point.  In addition step 8) immediately following step 7) describes phosphorylation of this position, which would not be possible if the position were protected, implying that step 7) is actually a deprotection step.  In view of these contradictory limitations in the claim, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macher. (Foreign publication EP0309411, reference include with PTO-1449)

Macher discloses glucosamine derivatives having phosphate and alkylcarbonyl groups at the same positions recited in formula (I) in the instant claims, wherein the alkylcarbonyl groups are either substituted with hydroxy or alkylcarbonyloxy, or unsubstituted. (p. 3 lines 1-22) In a preferred embodiment the three alkylcarbonyl groups are all C14 alkylcarbonyl groups (p. 3 lines 23-24) All three alkylcarbonyls are also preferably identical. (p. 3 line 32) While 3-OH substituted alkylcarbonyl groups are preferred, one skilled in the art would have also at once envisaged other embodiments of this structure including unsubstituted or alkylcarbonyloxy-substituted C14 alkylcarbonyl groups, thereby anticipating instant claims 1-3.
Macher further discloses that the compounds described therein possess pharmacological activity and can be used as pharmaceuticals. (p. 5 lines 35-37) In particular they are described for treating inflammation and allergy, (p. 6 lines 9-10) and as modulators of unspecific immune response, and enhancement of immunity, and therefore useful for treatment of conditions including viral infections and cancer, thereby anticipating instant claims 4 and 5. (p. 6 lines 35-48, also p. 7 lines 13-14) The compounds are also described as being used as adjuvants in vaccines, thereby anticipating instant claims 6-8. (p. 7 lines 1-4) Finally, Macher discloses pharmaceutical compositions comprising the compounds and a carrier or diluent, anticipating instant claim 9. (p. 7 lines 10-12)
For these reasons Macher anticipates the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Macher. (Foreign patent publication EP0309411, reference included with PTO-1449)
Base claim 1 is directed to a monosaccharide modified with phosphate and fatty acid groups.  Dependent claims 2 and 3 further specify particular structural features of the saccharide.  Dependent claims 4-6 are directed to methods of treating a subject using this compound.  Dependent claims 7-9 are directed to vaccines and other pharmaceutical compositions comprising this compound.
The disclosure of Macher is discussed above.  While as described previously, Macher is seen to anticipate the claimed invention, even assuming for the sake of argument that the disclosure of Macher would not lead one skilled in the art to at once envisage compounds falling within the scope of claims 1-3, it still would have been obvious to one of ordinary skill in the art at the time of the invention to make compounds having structures falling within the scope of these claims.  Specifically, one of ordinary skill in the art would have, in view of the teachings that C14 alkylcarbonyls are preferred, that embodiments in which all three R-groups are the same are preferred, and that the alkylcarbonyls can be either substituted or unsubstituted, found it to be obvious to make an embodiment of this structure wherein R1, R2, and R3 are all unsubstituted tetradecanoyl, as shown in claim 3.  Doing so would merely involve applying express teachings of the reference.
Therefore the invention taken as a whole is prima facie obvious.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Macher as applied to claims 1-9 above, and further in view of Cighetti et al. (Reference included with PTO-892) in view of Yan et al. (Reference included with PTO-892) in view of Chen et al. (Reference included with PTO-892) in view of Demchenko et al. (Reference included with PTO-892) in view of Sureshan et al. (Reference included with PTO-892)
The disclosure of Macher is discussed above.  Macher further discloses that the compounds described therein can be produced by a synthesis starting from glucosamine and appropriately protecting and substituting the hydroxyl and amine groups. (p. 5 lines 1-22) However Macher does not disclose the specific sequence of steps recited in instant claim 11.
Cighetti et al. discloses glucosamine derivatives bearing acyl and phosphate groups which are similar in structure to the compounds of instant claims 1-3 and those described by Macher. (p. 251 scheme 1) Cighetti et al. further discloses a synthetic scheme (p. 252 scheme 2) wherein the compounds are made from glucosamine as a starting material.  In particular, the scheme discloses conversion of glucosamine into an azide-, silyl- and PMP-acetal protected intermediate (4) by a series of unspecified steps equivalent to steps 1-3 in the method of claim 11, then the azide-reduction and acylation of the compound in the presence of the condensing agent EDC (steps a and b) which is equivalent to step 4 in claim 11.  Scheme 2 of Cighetti et al. further discloses steps of deprotecting the 1’-silyl protecting group,  opening the acetal with NaCNBH3, phosphorylating the free hydroxyl groups, and deprotecting the 6’-OH and benzyl phosphate groups using catalytic hydrogenation, equivalent to steps 5 and 7-9 in claim 11.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the synthetic steps described in scheme 2 of Cighetti et al. to make the similar product described by Macher.  In particular, one of ordinary skill in the art would have been motivated to adapt this synthetic scheme in view of the structural similarity of the products and the fact that Macher generically discloses making their compound from glucosamine by a series of protection, substitution, and 
Cighetti et al. further does not disclose the specific reaction conditions of steps 1-3 used to convert glucosamine into intermediate 4.  However Yan et al. discloses that triflyl azide is common method for converting amines to azides. (p. 8993 left column first paragraph) This reaction is shown to be applicable to aminosugars such as glucosamine. (p. 8994 table 1) Chen et al. further discloses that conversion of glucosamine into the protected intermediate described by Cighetti et al. can be carried out (p. 2854 scheme 2) by conversion to the azide followed by reaction with p-methoxybenzaldehyde dimethyl acetal in the presence of toluenesulfonic acid, (step a) and protection of the anomeric –OH as a silyl ether. (step b) Demchenko et al. further discloses that formation of cyclic acetals from benzaldehyde dimethylacetal can also be carried out using camphorsulfonic acid as the catalyst. (p. 782 right column third paragraph, p. 783 left column first paragraph) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to carry out the synthesis described by Cighetti et al. using the aforementioned synthetic steps to convert glucosamine into intermediate 4.  Doing so would be immediately suggested by the general teaching by Cighetti et al. of using an unspecified synthetic scheme to convert glucosamine into 4, and the presence of these specific steps in the art.

Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/15/2021